294 F.2d 774
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL HOD CARRIERS' BUILDING & COMMON LABORERS'UNION OF AMERICA, LOCAL 1445, AFL-CIO, and JohnHaney, Its Business Agent, Respondents.
No. 14378.
United States Court of Appeals Sixth Circuit.
Sept. 14, 1961.

Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.


1
SUPPLEMENTAL ORDER.


2
Upon further consideration, it is ordered that the words 'or clearance or referral' be deleted from Paragraph 1(a) of the Board's order and also that the words 'or has not secured clearance or approval from' be deleted from Paragraph 1(b) of said order, 289 F.2d 492.